Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 08/15/2020.
Claims 14, 16-20, 22-26 are pending in this Office Action.	
Claims 1-13 and 15 have been cancelled.
Claim 14 has been amended.
Claims 20-26 are new.
Priority
3.	Acknowledgement is made of applicant’s priority claim of being a Divisional Application Of U.S. Patent Application Ser. No. 15/475,846, filed March 31, 2017, now U.S. Patent No. 10,749,848, which claims priority to U.S. Provisional Patent Application Ser. No. 62/316,841 filed April 1, 2016.

Specification Objections
4.	The amended paragraph [0001] of specification filed 08/15/2020 is objected to because it misses the now U.S. Patent No.10,749,848 for U.S. Patent Application Ser. No. 15/475,846. 
	Appropriate correction is required.

Claim Objections
5.	a. Claims 16, 17, 19, 22, 23, and 25 are objected to because they lack proper antecedent basis for the following limitations:
	Line 2 of claims 16, 17, 22, and 23: “…the transaction hash digest…”
	Line 2 of claims 19 and 25: “…the public state…”
	b. There are two claims 20: 20(original) and 20(new), but there is no claim 21.  The Examiner assumes claim 20(new) is claim 21.
	c. Claim 26 is indicated as original, but it is new.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is ambiguous because in claim 14, the first transaction is a private transaction and has been already executed by the node computer processor.  However, in claim 17 which depends from claim 14, the node processor receiving an indication that the node is not a party to the first transaction.  It is unclear how a node executes code associated with a private transaction when it is not a party to that transaction.  Therefore, claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Similarly, claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Since claims 17 and 23 are ambiguous, the Examiner assumes the limitations in claims 17 and 23 as a situation that the node is not a party to a transaction.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 14, 18-20(original), 20(new) and 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 2017/0230353), hereinafter “Kurian”, in view of Ray (US 2012/0117625), hereinafter “Ray”.
	Regarding claim 14, Kurian discloses a method for providing data privacy in a private distributed ledger, comprising: 
a node in a distributed ledger network receiving a block comprising a first transaction and a second transaction (paragraph [0026]: hybrid private and public blockchain with a portion of the chain is private and a portion of the chain is public; paragraph [0027]: users utilizing computer systems to take actions with respect to one or more blockchains; Fig. 2 with associated text: user computers are nodes in the blockchain system); 
a node computer processor determining that the first transaction is a private transaction; the node computer processor executing contract code associated with the first transaction (paragraph [0037]: users in blockchain system utilizing computers-node with processor- to validate information; paragraph [0047]: only certain nodes are allowed access to the information related to the private blockchain.  Note: validating information of private block chain- executing contract code associated with the first transaction); 
the node computer processor determining that the node is not a party to the second transaction; and the node skipping executing of contract code associated with the second transaction (paragraphs [0026]-[0027] and [0047]: when a user accesses a hybrid blockchain, the user cannot access the private portion to validate the private information if the user is not an authorized entity-not a member of authorized parties). 
Kurian does not explicitly disclose wherein the node computer processor determines that the first transaction or second transaction is a private transaction based on a flag in a body of the first or second transaction.  However, membership indication with a bit field is known in the art and Ray’s teaching is an example (Ray, paragraph [0140]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kurian’s teaching of hybrid blockchain with Ray’s teaching of membership indication with a bit field because the result would be predictable and resulted in determining the first transaction or second transaction is a private transaction based on a bit field-flag in a body of the first or second transaction.
Regarding claim 18, Kurian and Ray disclose the method of claim 14, further comprising: the node computer processor validating the block (Kurian, paragraphs [0026], [0053], [0065]-[0066]: users validate the information in the blockchain).
Regarding claim 19, Kurian and Ray disclose the method of claim 18, wherein the step of validating the block comprises validation of the public state, wherein each node has a different private state (Kurian, paragraphs [0053], [0068], [0070]: public blockchain portion can be accessed by anyone and different users are needed/authorized to validate different private events).
Regarding claim 20(original), Kurian and Ray disclose the method of claim 14, wherein the distributed ledger comprises private transactions and public transactions, and wherein the private transactions and the public transactions are visible and cryptographically immutable (From claim 14, public transactions are visible to everyone and private transaction is visible to authorized parties.  Blockchain ledger is well known for being cryptographically immutable.)
Claims 20(new) and 24-26 disclose similar subject matters to claims 14 and 18-20(original) respectively; therefore, claims 20(new) and 24-26 are rejected at least for the same reasons as claims 14 and 18-20(original) respectively (Note: a bit indication in Ray’s teaching would read on both a flag in a body of a transaction and sentinel byte associated with a transaction).
10.	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 2017/0230353), hereinafter “Kurian”, in view of Ray (US 2012/0117625), hereinafter “Ray” and in view of Ebrahimi et al. (US 9,876,646), hereinafter “Ebrahimi”.
Regarding claim 17, Kurian and Ray disclose the method of claim 14, further comprising: [the node computer processor communicating a node public key and the transaction hash digest for the first transaction to a transaction key manager for the node]; and the node computer processor receiving an indication that the node is not a party to the first transaction in response to the node not being a party to the first transaction (Kurian, paragraph [0062]: notifying of rejection).  Kurian and Ray does not explicitly disclose the node computer processor communicating a node public key and the transaction hash digest for the first transaction to a transaction key manager for the node.
However, transmitting a public key and a hash value to a management party to receive needed data is known in the art and Ebrahimi’s teaching is an example (Abstract, Col.5, lines 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kurian and Ray’s teachings of hybrid blockchain with membership indication with a bit field and with Ebrahimi’s teaching of transmitting a public key and a hash value to a management party to receive needed data.  The motivation to do so would be to have a more secure system and method for managing identity of users and of identifying users to third parties as taught by Ebrahimi (Col. 1, lines 14-33).
Claim 23 discloses similar subject matters to claim 17; therefore, claim 23 is rejected at least for the same reasons as claim 17. 	

Allowable Subject Matter
11.	Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and overcome the claim objections set forth above.


Conclusion	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/Examiner, Art Unit 2495